RENDERED: NOVEMBER 19, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2019-CA-1160-MR

PERIAN SALVIOLA                                                    APPELLANT


                     APPEAL FROM FRANKLIN CIRCUIT COURT
v.                   HONORABLE PHILLIP J. SHEPHERD, JUDGE
                             ACTION NO. 18-CI-00611


COMMONWEALTH OF KENTUCKY,
ENERGY AND ENVIRONMENT
CABINET                                                              APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: CALDWELL, McNEILL, AND TAYLOR, JUDGES.

McNEILL, JUDGE: This case involves numerous regulatory violations by

Appellant, Perian Salviola (hereafter “Salviola”), and Viking Acquisition Group

(hereafter “Viking”). Viking was a corporate entity holding surface coal mining

permits issued pursuant to KRS1 Chapter 350. Salviola was the sole manager of



1
    Kentucky Revised Statutes.
Viking. Appellee in the present case is the Commonwealth of Kentucky Energy

and Environment Cabinet (hereafter “Cabinet”).

             On November 1, 2012, Salviola went from being an 80% shareholder

of Viking to being the 100% shareholder. Thereafter, she transferred her

ownership interest in Viking to a successor entity, Mine Investments, LLC, a

subsidiary of NewLead Holdings. Attendant to the transfer of Viking were several

attempted transfers of its mining permits. Because these attempted permit transfers

occurred without the Cabinet’s approval pursuant to KRS Chapter 350, between

2014-2018, forty-six final orders were issued by the Cabinet against Appellant

attempting to rectify numerous regulatory violations. These were all the result of

administrative hearings held by the Cabinet. There is no indication that Viking

responded to these charges or the final administrative orders resulting therefrom.

Salviola was not named as a party in any of the administrative cases. On June 14,

2018, the Cabinet filed suit in the Franklin Circuit Court against Viking and

Salviola seeking enforcement of over one million dollars in fines and fees. The

trial court subsequently entered a default judgment against both. On November 19,

2018, the court set aside default judgment against Salviola and sustained the

default judgment against Viking. On November 27, 2018, Salviola was served

with the Cabinet’s complaint, to which she filed an answer. The Cabinet

subsequently filed a motion for summary judgment which, after a hearing on the


                                        -2-
matter, was granted by the trial court. Due to a clerical error in the monetary

amount set out in the court’s order granting summary judgement, the Cabinet filed

a motion to correct the error, which the court granted. On October 2, 2019, the

court entered an Amended Summary Judgment in the Cabinet’s favor and awarded

it fines and penalties totaling $1,420,460.00. Salviola now appeals to this Court as

a matter of right. Having considered the record and the law, we affirm the

judgment of the Franklin Circuit Court.

                             I.     STANDARD OF REVIEW

                A motion for summary judgment should be granted “if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR2 56.03. The Kentucky Supreme Court further explained this summary

judgment standard in Steelvest, Inc. v. Scansteel Service Center, Inc.:

                While it has been recognized that summary judgment is
                designed to expedite the disposition of cases and avoid
                unnecessary trials when no genuine issues of material
                fact are raised, . . . this Court has also repeatedly
                admonished that the rule is to be cautiously applied. The
                record must be viewed in a light most favorable to the
                party opposing the motion for summary judgment and all
                doubts are to be resolved in his favor. Even though a
                trial court may believe the party opposing the motion
                may not succeed at trial, it should not render a summary

2
    Kentucky Rules of Civil Procedure.

                                           -3-
             judgment if there is any issue of material fact. The trial
             judge must examine the evidence, not to decide any issue
             of fact, but to discover if a real issue exists. It clearly is
             not the purpose of the summary judgment rule, as we
             have often declared, to cut litigants off from their right of
             trial if they have issues to try.

807 S.W.2d 476, 480 (Ky. 1991) (citations omitted). “Because no factual issues

are involved and only a legal issue is before the court on the motion for summary

judgment, we do not defer to the trial court and our review is de novo.” Univ. of

Louisville v. Sharp, 416 S.W.3d 313, 315 (Ky. App. 2013) (citation omitted). With

these standards in mind, we turn to the applicable law and the facts of the present

case.

                                II.    ANALYSIS

             Salviola raises three arguments on appeal: 1) that the Cabinet’s

actions violated its own regulations and are contrary to their federal counterpart; 2)

the Cabinet’s actions violated her due process rights; and 3) that the trial court

erred in granting the Cabinet’s motion for summary judgment because numerous

genuine issues of material fact exist. For the following reasons, we disagree. The

statutory and regulatory provisions relevant to the present case are as follows:

             KRS 350.135(1):

             No surface coal mining permit issued pursuant to this
             chapter shall be transferred by sale, assignment, lease, or
             otherwise except upon the written approval by the
             cabinet of a joint application submitted by both the
             transferor and the transferee. . . .

                                          -4-
                405 KAR3 8:001 Section 1(133):

                “Transfer, assignment, or sale of permit rights” means a
                change in ownership or other effective control over the
                right to conduct surface coal mining operations under a
                permit issued by the cabinet.

                KRS 350.990(1):

                Any permittee, person, or operator who violates any of
                the provisions of this chapter or administrative
                regulations promulgated pursuant thereto or who fails to
                perform the duties imposed by these provisions, except
                the refusal or failure to obtain a permit or other
                authorization as provided in this chapter, or who violates
                any determination or order issued pursuant to the
                provisions of this chapter, may be liable to a civil penalty
                of not more than five thousand dollars ($5,000) for the
                violation, and an additional civil penalty of not more than
                five thousand dollars ($5,000) for each day during which
                the violation continues, and in addition, may be enjoined
                from continuing the violations provided in this section.

                KRS 350.990(9):

                When a corporate permittee violates any provision of this
                chapter or administrative regulation promulgated
                pursuant thereto or fails or refuses to comply with any
                final order issued by the secretary, any director, officer,
                or agent of the corporation who willfully and knowingly
                authorized, ordered, or carried out the violation, failure,
                or refusal shall be subject to the same civil penalties,
                fines, and imprisonment as may be imposed upon a
                person pursuant to this section.




3
    Kentucky Administrative Regulations.

                                            -5-
In the trial court’s amended summary judgment, the court stated the following in

support of its decision:

            As recently as October 5, 2018, Defendant Salviola signed
            a Transfer Application identifying herself as having the
            authority, as a Member of Viking to approve the transfer
            of permit rights to Pike Clean Processing LLC. This
            demonstrates her acknowledgement that she was still in
            fact a . . . “director, officer, or agent of the corporation
            . . .” who exercised “ownership and control” over the
            permits at issue. See Cabinet Exhibits 53 and 54.
            Defendant Salviola failed to put on any proof that she was
            ever relieved of her obligations and liabilities as an owner
            or controller of a corporate permittee under the
            requirements of KRS 350, which govern the transfer if
            coal mining permits.

On appeal, Salviola has similarly failed to present any convincing argument or

evidence that would counter the trial court’s findings or require reversal thereof.

Furthermore, Salviola’s appeal includes several arguments that were not presented

to the trial court. “[A]ppellants will not be permitted to feed one can of worms to

the trial judge and another to the appellate court.” Kennedy v. Commonwealth, 544

S.W.2d 219, 222 (Ky. 1976), overruled on other grounds by Wilburn v.

Commonwealth, 312 S.W.3d 321 (Ky. 2010). In any event, the federal statutes and

regulations she cites in support of her argument on appeal are of little relevance to

our determination, which is based on Kentucky law. Furthermore, there is nothing

in the record indicating that Salviola and Viking were afforded insufficient

process. See Nat. Res. & Env’t Prot. Cabinet v. Williams, 768 S.W.2d 47 (Ky.


                                         -6-
1989) (holding that Cabinet could seek enforcement of its decision against

shareholder, even though shareholder was not involved in administrative

proceeding, and that shareholder’s refusal to cooperate in suit warranted imposition

of judgment against her). Moreover, Salviola was afforded ample opportunity to

present her defense and evidence to the trial court, and failed to do so. As for her

remaining argument that the trial court erred in granting the Cabinet’s motion for

summary judgment because numerous genuine issues of material fact exist, she has

failed to cite a single item of evidence that would support that claim. See CR

76.12.

                                III.   CONCLUSION

             For the foregoing reasons, we hereby affirm the judgment of the

Franklin Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Billy R. Shelton                           John S. West
Jordan W. Morgan                           Frankfort, Kentucky
Lexington, Kentucky




                                         -7-